Case:17-03283-LTS Doc#:9650 Filed:12/26/19 Entered:12/26/19 11:41:36                                      Desc: Main
                           Document Page 1 of 5



                                   UNITED STATES DISTRICT COURT
                                     DISTRICT OF PUERTO RICO


     In re:                                                              PROMESA
                                                                         Title III
     THE FINANCIAL OVERSIGHT AND
     MANAGEMENT BOARD FOR PUERTO RICO,                                   No. 17 BK 3283-LTS

                         as representative of
                                                                         Re: ECF No. 9530
     THE COMMONWEALTH OF PUERTO RICO, et al.,
                                                                         (Jointly Administered)
                               Debtors.1


 JOINT MOTION IN COMPLIANCE WITH ORDER [ECF NO. 9530] PROVIDING THE
                     REQUIRED STATUS REPORT

 To the Honorable United States Magistrate Judge Judith Gail Dein:

              The Commonwealth of Puerto Rico (the “Commonwealth”) and Cuerpo Organizado de la

 Policía, Inc. (the “Movant” and with the Commonwealth, the “Parties”) respectfully submit this

 joint motion in compliance with this Court’s Memorandum of Decision and Order Regarding

 COPI’s Rule 2004 Request [ECF No. 9530] (the “Order”).2




 1
      The Debtors in these Title III Cases, along with each Debtor’s respective Title III case number and the last four
      (4) digits of each Debtor’s federal tax identification number, as applicable, are the (i) Commonwealth of Puerto
      Rico (Bankruptcy Case No. 17-BK-3283-LTS) (Last Four Digits of Federal Tax ID: 3481); (ii) Puerto Rico Sales
      Tax Financing Corporation (“COFINA”) (Bankruptcy Case No. 17-BK-3284-LTS) (Last Four Digits of Federal
      Tax ID: 8474); (iii) Puerto Rico Highways and Transportation Authority (“HTA”) (Bankruptcy Case No. 17-BK-
      3567-LTS) (Last Four Digits of Federal Tax ID: 3808); (iv) Employees Retirement System of the Government of
      the Commonwealth of Puerto Rico (“ERS”) (Bankruptcy Case No. 17-BK-3566-LTS) (Last Four Digits of Federal
      Tax ID: 9686); (v) Puerto Rico Electric Power Authority (“PREPA”) (Bankruptcy Case No. 17-BK-4780-LTS)
      (Last Four Digits of Federal Tax ID: 3747); and (vi) Puerto Rico Public Buildings Authority (“PBA”) (Bankruptcy
      Case No. 19-BK-5523-LTS) (Last Four Digits of Federal Tax ID: 3801) (Title III case numbers are listed as
      Bankruptcy Case numbers due to software limitations).
 2
      The Financial Oversight and Management Board for Puerto Rico, as the Commonwealth’s representative pursuant
      to section 315(b) of the Puerto Rico Oversight, Management, and Economic Stability Act (“PROMESA”), has
      authorized the Department of Justice to file this Urgent Motion on behalf of the Commonwealth.
Case:17-03283-LTS Doc#:9650 Filed:12/26/19 Entered:12/26/19 11:41:36                    Desc: Main
                           Document Page 2 of 5



                                        Joint Status Report

        1.       On December 10, 2019, this Court entered the Order [ECF No. 9530] in which it

 established the scope of Movant’s Rule 2004 request. Essentially, the Court concluded that the

 Puerto Rico Police Bureau (the “PRPB”) only had to produce the required information as to “each

 Police Officer who has not received payment from the Commonwealth, and for each Police Officer

 who has received payment from the Commonwealth but who has not executed a waiver” [ECF No.

 9530 at 12]. Consequently, the Court ordered the Parties to meet and confer to: (1) “determine

 which documents the Debtor will produce to provide [the required] information” [ECF No. 9530

 at 12]; and (2) “determine the number and identity of the Police Officers who have not received

 payment from the Commonwealth, and those who received payments but have not executed a

 waiver.” [ECF No. 9530 at 12].

        2.       On December 17, 2019, Movant provided a list of fourteen (14) Police Officers, as

 such term is defined in the Order, that to the best of its knowledge have not executed a waiver to

 date. On that same date, the Commonwealth started a process to corroborate the list provided by

 Movant with the PRPB to confirm whether the Police Officers listed therein are within the

 categories that the Court ruled are entitled to production of documentation and information under

 Rule 2004.

        3.       On December 19, 2019, the Parties met and conferred in compliance with the

 Court’s Order to discuss the underlying issues regarding the identity of the Police Officers that

 have not signed waivers and the documents that will be produced. As a result of the meeting, the

 Parties agreed to the following:

              a. The Commonwealth will validate the list of fourteen (14) Police Officers that was

                 provided by the Movant to corroborate if some have signed waivers to date. Once
Case:17-03283-LTS Doc#:9650 Filed:12/26/19 Entered:12/26/19 11:41:36                         Desc: Main
                           Document Page 3 of 5



                the Commonwealth corroborates the list of Police Officers, it will provide it to

                Movant so that it can corroborate the same.

             b. Based on the final list agreed by the Parties, the Commonwealth will produce the

                following documentation with respect to the Police Officers that have not executed

                waivers to date:

                    i.    Wage increase chart – The Movant agreed that it will provide the

                Commonwealth with a copy of this document so that the PRPB can identify it and

                inform of the existence and availability of the same.

                    ii. Cumulative Cards contained in the Police Officers Personnel File.

                   iii.   PACE System or Payroll Report – PACE Report is not available for Police

                          Officers that retired prior the adoption of said system but the Payroll Report

                          will be provided for those Police Officers in lieu of the PACE Report, if so

                          required.

       4.       The Parties will notify the Court jointly, on or before January 31, 2020, once the

 Commonwealth has produced the documentation requested, in light of the Order [ECF No. 9530]

 and the agreements reached by the Parties. The aforementioned date has been agreed due to the

 official holidays of the Government of Puerto Rico.

                                                 Notice

        5.      The Commonwealth has provided notice of this motion in accordance with the Case

 Management Procedures to the following parties: (a) the Office of the United States Trustee for

 the District of Puerto Rico; (b) the indenture trustees and/or agents, as applicable, for the

 Commonwealth’s bonds; (c) the entities on the list of creditors holding the 20 largest unsecured

 claims against COFINA; (d) counsel to the statutory committees appointed in these Title III cases;

 (e) the Office of the United States Attorney for the District of Puerto Rico; (f) counsel to the
Case:17-03283-LTS Doc#:9650 Filed:12/26/19 Entered:12/26/19 11:41:36                                        Desc: Main
                           Document Page 4 of 5



 Oversight Board; (g) the Puerto Rico Department of Justice; (h) the Other Interested Parties; 3 (i)

 all parties filing a notice of appearance in these Title III cases; and (j) Movant. A copy of the

 motion        is     also      available       on       the      Commonwealth’s             case       website       at

 https://cases.primeclerk.com/puertorico/.

          6.        The Commonwealth submits that, in light of the nature of the relief requested, no

 other or further notice need be given.

          WHEREFORE, it is requested that the Court takes notice that the Parties met and

 conferred in compliance with the Order [ECF No. 9530], that the Proposed Order is entered and

 to grant such other relief as is just and proper.


 Dated: December 26, 2019
 San Juan, Puerto Rico


 Respectfully submitted,

 DENNISE N. LONGO-QUIÑONES
 Secretary of Justice
                                                                        /s/ Lirio Del Mar Torres
 WANDYMAR BURGOS-VARGAS                                                 LIRIO TORRES LAW OFFICE
 Deputy Secretary in Charge of Litigation                               Lirio Del Mar Torres, Esq. USDC-PR 225814
                                                                        PO Box 3552
 SUSANA PEÑAGARÍCANO-BROWN                                              Mayagüez, Puerto Rico 00681
 Director of Legal Affairs                                              Telephone: (787) 265-5050
 Federal Litigation and Bankruptcy Division                             liriotorresjust@gmail.com
 /s/ Juan C. Ramírez-Ortiz                                              Counsel to Cuerpo Organizado de la Policía,
 JUAN C. RAMÍREZ-ORTIZ                                                  Inc.
 USDC-PR No. 306507
 Department of Justice of Puerto Rico
 P.O. Box 9020192
 San Juan, Puerto Rico 00902-0192
 Email: juramirez@justicia.pr.gov
 Phone: (787)721-2900, ext. 1421

 Attorneys for the Commonwealth of Puerto Rico

 3
   The “Other Interested Parties” include the following: (i) counsel to certain of the insurers and trustees of the bonds
 issued or guaranteed by the Debtors; and (ii) counsel to certain ad hoc groups of holders of bonds issued or guaranteed
 by the Debtors.
Case:17-03283-LTS Doc#:9650 Filed:12/26/19 Entered:12/26/19 11:41:36   Desc: Main
                           Document Page 5 of 5




                                    Exhibit A

                                 Proposed Order
